DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Preliminary Amendment
The amendment submitted April 24, 2020 has been accepted and entered.  Claims 1-18 are amended.  No claims are cancelled.  No new claims are added.  Thus, claims 1-18 are examined.  
Claim Objections
Claim 2 is objected to because of the following informalities:  Claim is missing “%” unit after ranging from 0.05% to 1.  Appropriate correction is required.
Claim 17 is objected to because of the following informalities:  amendment to claim eliminate dependency of claim.  Appropriate correction is required.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 4-10, 12-14, 16-17 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Boels et al (US 10,683,529 B2).
Regarding claims 1, 4-9, Boels et al discloses a kit (1) (col. 6, lines 59-60) for inspecting the cleaning quality of a sample, which comprises the kit comprising: a staining solution (2) by soaking said sample (col. 6, lines 59-67), said staining solution comprising a colorant in a dilution phase (col. 7, lines 11-16), and a developing solution by soaking said sample (col. 8, lines 23-39), said developing solution comprising said dilution phase (i.e. aqueous solution 45 ml of water, 45 ml of absolute ethanol and 10 ml of glacial acetic acid; organic solvent, citric acid) (col. 7, lines 11-16, col 8m, lines 20-22), characterized in that wherein said dilution phase is a dilution phase compatible with the requirements of the medical environment (col. 1, lines 32-35) from which said sample comes, containing one or more medical devices, potentially soiled by protein compounds (glycoproteins) and/or organic materials and/or biofilms present on said medical devices (col. 4, lines 20-27).
Regarding claim 10, Boels et al discloses a medical device being low porosity and/or  low roughness formed from stainless steel (col 8, lines 15-22) in their forms compatible with medical applications and combinations thereof and which have previously been subjected to cleaning in view of sterilization.
Regarding claims 12, 16, Boels et al discloses a method of checking the quality of cleaning of
medical devices (col. 1, lines 32-35), by using the kit (col. 6, lines 59-60) comprising the following steps: - providing a sample taken randomly from medical devices, previously cleaned in view of sterilization, or previously cleaned and sterilized in view of quality control, bringing said sample into contact with a staining solution  (2) which comprises a colorant in a dilution phase (col. 6, lines 59-67) compatible with the requirements of the medical environment (col. 1, lines 32-35), - checking the quality of cleaning of a sample by a potential identification by staining, wherein said sample  comprises one or more randomly selected medical devices of low porosity and/or low roughness and is placed in a perforated bucket (col. 8, lines 23-39), said bringing into contact being carried out by a first soaking by immersing said perforated bucket containing the sample into a staining solution (2), and by a second soaking after staining, by immersing said perforated bucket containing the sample in a developing
solution comprising said dilution phase (col. 8, lines 15-39), and wherein said identification by staining is visible staining of protein compounds (glycoproteins) and/or organic materials and/or biofilm (col. 4, lines 20-27).
Regarding claims 13-14, Boels et al discloses soaking by immersing sample for a period of less than 10 minutes (col. 4, lines 28-33 and col. 8, lines 23-29).
Regarding claim 17, Boels et al discloses method of using the kit comprising checking quality of cleaning of medical devices (col. 8, lines 1-3).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Boels et al (US 10,683,529 B2) in view of Hall et al (US 9,474,282 B2).
Regarding claim 3, Boels et al discloses al of the limitations of parent claim 1, as described above, however Boels et al is silent with regards to a pH range of the staining solution.  Hall et al discloses a composite solubilized with acids of pH value of 1% (col. 9, lines 8-27).  Thus, it would have been obvious to modify Boels et al to have a staining solution pH of about 1%, as taught supra by Hall et al, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or working ranges involves only routine skill in the art.  In re Aller, 105 USPQ 233.
Claim(s) 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Boels et al (US 10,683,529 B2) in view of Fastrez et al (WO 2014/079938 A1).
Regarding claim 18, Boels et al discloses a staining solution comprising: Coomassive blue and a cleaning solution comprising the dilution phase (See Abstract).  Boels et al is silent with regards to adjusting cleaning of detergent composition comprising at least one enzyme, as claimed.  Fastrez et al discloses method of eliminating biofilms for cleaning medical instruments, comprising: at least one detergent component and at least one enzymatic component and step of rinsing and/or drying surface (See Abstract).  Thus, it would have been obvious to modify Boels et al, to use an enzyme, as taught supra by Fastrez et al, since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice.  In re Leshin, 125 USPQ 416.
Allowable Subject Matter
Claims 2, 11, 15 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Regarding claim 2, Boels et al discloses wherein the staining solution comprising 0.1 g of a colorant (Coomassie blue) (col. 8, line 19), however the prior art is silent with regards to the colorant being at a concentration ranging from 0.05% to 1%, as claimed.  
Regarding claim 11, the prior art fails to disclose or reasonably suggest wherein having a protein detection limit lower than 100g/cm2, as claimed.
Regarding claim 15, the prior art fails to disclose or reasonably suggest wherein the first and second soakings by immersing the perforated bucket containing the sample consist of completely immersing the medical devices in the solutions, as claimed.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to FANI POLYZOS BOOSALIS whose telephone number is (571)272-2447. The examiner can normally be reached 7:30-3:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Porta can be reached on 571-272-2444. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/DAVID P PORTA/Supervisory Patent Examiner, Art Unit 2884                                                                                                                                                                                                        



/F.P.B./Examiner, Art Unit 2884